Citation Nr: 0620688	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-40 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a temporary total rating beyond September 30, 
2003, for convalescence based on surgical treatment for 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified at a May 2006 video-conference hearing 
before the undersigned Veterans Law Judge, and the transcript 
is of record.


FINDINGS OF FACT

1.  On August 26, 2003, the appellant underwent excision of a 
Morton's neuroma on the service-connected left foot.

2.  A temporary total rating was assigned from August 26, 
2003, through 
September 30, 2003, based on surgical treatment of the left 
foot disability that necessitated convalescence.

3.  The August 26, 2003, excision of the Morton's neuroma did 
not result in severe postoperative residuals or otherwise 
necessitate convalescence beyond 
September 30, 2006.


CONCLUSION OF LAW

The criteria for a temporary total rating beyond September 
30, 2003, based on convalescence necessitated by surgical 
treatment for service-connected left foot disability have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 
3.159, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is a VCAA letter 
dated in November 2003 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
for a temporary total rating for convalescence based on 
surgical treatment of a service-connected disability and the 
evidence not of record that is necessary.  This letter 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
November 2003 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  Id.  VA has taken all appropriate action to 
develop the veteran's claim for service connection for 
hearing loss.  He was notified and aware of the avenues 
through which he might obtain evidence to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Board also 
notes that in this case the veteran was provided notice of 
the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 484.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for a temporary total 
evaluation, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for a temporary total rating 
beyond September 30, 2003, for convalescence based on 
surgical treatment for service-connected left foot 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
are sufficient to adjudicate the appeal of his claim for a 
temporary total rating beyond September 30, 2003, for 
convalescence based on surgical treatment for service-
connected left foot disability.  Under these circumstances 
the evidence currently of record is adequate to adjudicate 
the veteran's appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Law and Regulations

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

Factual Background

The veteran is currently service-connected for sesamoiditis, 
neuritis and metatarsalgia of the left foot with a 10 percent 
evaluation.

VA treatment records show that on August 26, 2003, the 
veteran underwent an excision of a Morton's neuroma on the 
left foot.

The veteran filed a claim for a temporary total rating for 
his service-connected left foot in August 2003.  In support 
of his claim, he submitted a statement for his VA surgeon 
indicating that he underwent left foot surgery in August 2003 
and that his total recovery would take approximately four 
months.

The veteran underwent a VA examination of the feet in 
November 2003.  He was still wearing a bandage over the area 
of the scar from his August 2003 surgical procedure of the 
left foot.  He reported constant post-surgical pain.  He was 
not on any treatment at that time.  He worked as a letter 
carrier, but was then on desk duty not only due to his post-
operative left foot, but because of back problems as well.

On examination of the foot, the veteran reported pain at rest 
without any pressure.  He was not able to flex his foot 
because the area of the scar between the third and fourth toe 
was numb.  As a result, he had limited flexion effort.  There 
was no edema of the foot.  There was no tenderness with 
palpation on the sole of the foot or the Achilles tendon.  He 
used a cane with his right hand with a limp on his left.  
There were no calluses on the foot.  The skin was covered by 
a surgical bandage and was not visualized on examination.  He 
did not want to do heel or toe squatting exercises because of 
the pain.  Bilateral foot films were normal.  The diagnosis 
was status post resection of the Morton's neuroma, left with 
residual pain.   

By a December 2003 rating decision, a temporary total rating 
was assigned for the left foot surgery for the period from 
August 26, 2003, through September 30, 2003.

In his February 2004 notice of disagreement, the veteran 
contended that his temporary total rating due to 
convalescence following left foot surgery should have been 
extended beyond September 30, 2003.  In support of his claim, 
the veteran submitted another note from his VA surgeon 
indicating that his recovery period would be approximately 
four months following his August 26, 2003, surgery.   

The veteran underwent a VA examination of the feet in 
December 2004.  He reported that he had been placed on 
limited duty at work where he would sit for six hours a day.  
He worked in the customer service department answering 
phones.  He stated that he had poor balance and that he had 
to put more weight on his right foot and had difficulty 
taking showers.   

Examination of the left foot showed dorsiflexion from 0 to 14 
degrees and plantar flexion from 0 to 38 degrees.  The joint 
did not have pain on motion.  During repetitive exercises, 
the veteran could not do any standing activity due to pain.  
He could not walk straight and showed weakness and pain.  He 
did not have fatigue or lack of endurance.  There was 
objective evidence of weakness.   He limped into the 
examining room.  There were no calluses, breakdown or unusual 
shoe wear pattern.  There was no skin or vascular changes.  
Posture and standing were good.  There was no other 
deformity.  X-rays of the left foot were unremarkable.  The 
diagnoses were left foot, fourth metatarsalgia, neuritis and 
status post sesamoiditis.   

The veteran testified at a May 2006 hearing that he was 
unable to work for four months due to his left foot surgery.  
He reported that he has had to change his duties as a mail 
carrier and that he now has to sit down for most of the day.  
He also stated that he experiences continuing residual pain 
from his left foot surgery.

Analysis

The Board emphasizes that, by definition, a temporary total 
convalescence rating, contemplates only a temporary period of 
time required by a veteran to recover from the immediate 
effects of a surgery.  Chronic residual disability is rated 
under the schedular criteria and is not rated under 38 C.F.R. 
§ 4.30.

The Board has considered the veteran's contentions that he 
should have been granted a four month convalescence rather 
than just one month.  In support of his argument, the veteran 
has repeatedly referred to his surgeon's statements that his 
recovery time would be approximately four months following 
his left foot surgery.  The statements, however, do not 
indicate that the veteran needed four months of post-surgery 
convalescence as contemplated in the governing regulation 
that would warrant an extension of the veteran's paragraph 30 
benefits beyond those currently prescribed.  Furthermore, VA 
examinations in November 2003 and December 2004 do not show 
evidence of severe postoperative residuals that would warrant 
an extension.  

The Board acknowledges the veteran's assertions during the VA 
examinations and hearing testimony that he continued to 
experience chronic symptoms such as residual weakness and 
limitation of motion beyond September 30, 2003.  The 
evidence, however, reflects that the surgical procedure did 
not (1) result in incompletely healed surgical healed wounds, 
stumps or recent amputations; (2) require therapeutic 
immobilization of one major joint or more; (3) necessitate 
house confinement; or (4) necessitate immobilization by cast 
beyond the original period. A temporary total rating based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to be symptomatic following 
surgery. The appropriate schedular rating is intended to 
cover this situation.

The Board now examines any notations in the medical records 
as to the veteran's incapacity to work after surgery.  Such 
notations must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  
Notwithstanding the veteran's inability to work as a mail 
carrier after August 26, 2003, it was not shown by the 
evidence that he could not engage in some type of employment.  
In fact, subsequent medical evidence of record suggests that 
the veteran engaged in a desk type job not only because of 
his service-connected left foot disability but also due to a 
back disability. 

In short, there is no medical evidence which suggests that 
the veteran met any of the criteria listed in 38 C.F.R. § 
4.30(a)(1), (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating. 
The Board therefore concludes that the preponderance of the 
evidence is against an extension of a total disability 
evaluation for convalescence beyond September 30, 2003, for 
excision of a Morton's neuroma of the left foot.  In reaching 
its determination, the Board has carefully considered the 
veteran's contentions and the application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2005).


ORDER

A temporary total rating beyond September 30, 2003, for 
convalescence based on surgical treatment for service-
connected left foot disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


